Citation Nr: 1440342	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-51 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from June 1963 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of these matters is with the RO in Boise, Idaho.

In July 2014, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 


REMAND

In August 2014, VA audiologist records from June 2013 and July 2012 were associated with the claims file.  However, that evidence has not been considered by the RO, and no waiver of initial RO consideration is currently of record.  38 C.F.R. §§ 19.31, 20.1304 (2013).  The Board cannot consider that additional evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Veteran asserts that he has bilateral hearing loss and tinnitus due to excessive noise exposure in service, specifically from jet engines.  The RO has determined that the Veteran's service separation form shows that the Veteran's military occupational specialty was that of an airman.  In an August 2010 supplemental statement of the case, it was noted that VA conceded the Veteran's exposure to noise hazards in service.  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran has provided consistent testimony in the RO and Board hearings that in service he was on the flight deck where he was a jet mechanic and was exposed to constant noise.  He has also provided consistent testimony that he first noticed ringing in his ears in service and difficulty with his hearing shortly after being discharged from active service that has continued to present day.   The Veteran also provided a June 2010 statement from M. Rhodes regarding both of their exposure to jet engines and gun fire in service and discussions they had over the years about constant ringing in the years and how he noticed a decline in the Veteran's ability to hear over the years.  

An October 2007 VA audiogram indicated gradual hearing loss that began many years ago and occasional high-pitched tinnitus in both ears.  A September 2008 VA audiogram indicated a long standing bilateral tinnitus that the Veteran reported as constant.  

A January 2009 VA audiological evaluation report shows that the VA examiner reviewed the claims file and found that audiological results on enlistment and on separation examination were within normal limits.  The Veteran reported that in service he worked as a jet mechanic.  Hearing protection was used most of the time as required.  He currently worked in construction and used hearing protection most of the time.  The Veteran reported an intermittent tinnitus.  He did not report a specific onset, but believed he had it for more than 10 years.  He was diagnosed with bilateral sensorineural hearing loss.  However, only the left ear showed hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.   The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not cause by or related to military noise exposure.  The basis for the opinion was that there was no evidence of an onset of hearing loss of tinnitus in service or within a reasonable time after active duty time.  

The Board acknowledges that the Veteran's service medical records do not show any a bilateral hearing loss disability or tinnitus during service.  However, the absence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes. Hensley v. Brown, 5 Vet. App. 155 (1993).  That also applies to tinnitus.  In light of the above, the Board finds that the January 2009 VA examiner's opinion in inadequate and that a new opinion must be obtained.  The examiner relied on normal hearing test results in service, but did not consider the Veteran's reports of diminished hearing and ringing in his ears during and following service.  In addition, it must be determine whether the Veteran meets the threshold requirements for hearing loss pursuant to 38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether the Veteran has bilateral hearing loss consistent with 38 C.F.R. § 3.385, and the etiology of any hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must consider statements from the Veteran and others regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A complete rationale for any opinion expressed should be provided.  The examiner should provide the following:

(a)  Conduct audiology testing to determine whether the Veteran has a bilateral hearing loss disability consistent with 38 C.F.R. § 3.385.

(b)  Opine whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability is causally related to service or any incident of service, including exposure to acoustic trauma during service.  If it is determined that there is another likely etiology for any bilateral hearing loss, that should be stated.  The examiner should note that the absence of in-service evidence of a hearing disability or tinnitus during service is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements regarding hearing loss in and after service. 

(c) The examiner should also opine whether it is at least as likely as not (50 percent probability or higher) that any current tinnitus is causally related to service or any incident of service, including exposure to acoustic trauma during service.  If it is determined that there is another likely etiology for any tinnitus, that should be stated. The examiner should note that the absence of in-service evidence of a hearing disability or tinnitus during service is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements regarding ringing in the ears during and after service. 

2.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

